Name: COMMISSION REGULATION (EC) No 2024/96 of 23 October 1996 opening an individual sale by invitation to tender for vinous alcohol to be used in the motor fuel sector in Sweden
 Type: Regulation
 Subject Matter: Europe;  beverages and sugar;  energy policy;  trade policy
 Date Published: nan

 No L 271 /6 EN Official Journal of the European Communities 24 . 10 . 96 COMMISSION REGULATION (EC) No 2024/96 of 23 October 1996 opening an individual sale by invitation to tender for vinous alcohol to be used in the motor fuel sector in Sweden No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EC) No 1 50/95 (^ Whereas Commission Regulation (EEC) No 2192/93 (6) concerning the operative events for the agricultural conversion rates used in the wine sector and amending Regulation (EEC) No 377/93 specifies the agricultural conversion rates to be used to convert the payments and securities provided for in connection with individual invi ­ tations to tender into national currency, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3877/88 of 12 December 1988 laying down general rules for the disposal of alcohol obtained from the distillation opera ­ tions referred to in Articles 35, 36, and 39 of Regulation (EEC) No 822/87 and held by intervention agencies ('), Whereas Commission Regulation (EEC) No 377/93 (2), as last amended by Regulation (EC) No 31 52/94 (3), lays down detailed rules for the disposal of alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies; Whereas, in view of the cost of storing alcohol, individual sales by invitation to tender should be opened for vinous alcohol obtained from the distillation operation referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by the Italian intervention agency, Whereas a second invitation to tender should be orga ­ nized for the sale of vinous alcohol to Sweden with a view to its end use as motor fuel in the public transport sector, given Sweden 's insufficient capacity to produce alcohol intended for use in the motor fuel sector; Whereas that use is unlikely to disturb traditional alcohol markets; whereas, in addition , vinous alcohol does not replace synthetic alcohol in this case but alcohol obtained from renewable raw materials; Whereas compliance with the stipulated destination and end use of the alcohol will be guaranteed by the compe ­ tent control authorities in the Member States , as laid down in Article 37 of Regulation (EEC) No 377/93 , and also by an international control company which will verify correct performance of the tender, by denaturing the alcohol in accordance with the specifications of the Swedish authorities and by a financial security which will be released as and when proof is supplied of the destina ­ tion and use of a quantity of alcohol removed; Whereas the tender prices expressed in ecus/hi , submitted under invitations to tender for vinous alcohol must take account of any amendments made under the agri ­ monetary system established by Council Regulation (EEC) Article 1 1 . One individual sale by invitation to tender No 200/96 EC shall be held of a total quantity of 100 000 hectolitres of alcohol obtained from the distillation opera ­ tion referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by the Italian intervention agency. 2 . The alcohol offered for sale must be used only as motor fuel in the public transport sector in Sweden . 3 . The alcohol must be denatured in Sweden in ac ­ cordance with the specification adopted by the Swedish authorities . Article 2 The location and reference numbers of the vats concerned, the quantity of alcohol contained in each vat, the alcoholic strength and the characteristics of the alcohol as well as certain specific conditions are given in Annex I to this Regulation . Article 3 1 . The sale shall take place in accordance with Articles 13 to 18 and 30 to 38 of Regulation (EEC) No 377/93 . (') OJ No L 346, 15 . 12 . 1988 , p . 7. I1 ) OJ No L 43, 20 . 2. 1993, p . 6 . b) OJ No L 332, 22. 12 . 1994, p . 34 . (4) OJ No L 387, 31 . 12 . 1992, p . 1 . (0 OJ No L 22, 31 . 1 . 1995, p . 1 . h) OJ No L 196, 5 . 8 . 1993, p . 19 . 24. 10 . 96 EN Official Journal of the European Communities No L 271 /7 2. Notwithstanding Article 18 (6) of Regulation (EEC) No 377/93 , utilization of the alcohol awarded must be completed within two years of the date of the first removal . Article 4 1 . The performance guarantee shall be ECU 36,23 per hectolitre of alcohol at 100 % vol and shall be lodged for the total quantity offered for sale . 2 . The performance guarantee shall be released on demand by the intervention agency concerned for the quantity removed once proof is supplied of the destina ­ tion and intended use of that quantity of alcohol removed, in accordance with Commission Regulation (EEC) No 2220/85 ('). Article 5 1 . Before the awarded alcohol is removed, the interven ­ tion agency and the successful tenderer shall take a reference sample and shall analyse that sample to verify the alcoholic strength expressed in % vol of the alcohol in question . Where the final results of the analysis of the sample show a difference between the alcoholic strength by volume of the alcohol to be removed and the minimum alcoholic strength by volume stated in the notice of invitation to tender, the following provisions shall apply: (i) the intervention agency shall , the same day, inform the Commission thereof in accordance with Annex II , as well as the storer and the successful tenderer; (ii ) the successful tenderer may:  either agree to take over the lot with its charac ­ teristics as established, subject to the Commis ­ sion 's agreement,  or refuse to take over the lot in question . In either case, the successful tenderer shall , the same day, inform the intervention agency and the Commis ­ sion thereof in accordance with Annex III . Once these formalities have been completed, if he has refused to take over the lot concerned, he shall be immediately released from all his obligations relating to that lot . 2 . Where the successful tenderer refuses the merchan ­ dise, as provided for in paragraph 1 , the intervention agency shall supply him with another quantity of alcohol of the requisite quality, at no extra charge , within eight days . 3 . If physical removal of the alcohol is delayed by more than five working days in relation to the date of acceptance of the lot to be removed by the successful tenderer for reasons imputable to the intervention agency, the Member State shall be responsible for the payment of compensation . Article 6 Notwithstanding the first subparagraph of Article 36 (2) of Regulation (EEC) No 377/93 , the alcohol contained in the vats indicated in the communication from the Member States referred to in Article 36 of Regulation (EEC) No 377/93 and covered by the invitation to tender referred to in Article 1 of this Regulation may be substi ­ tuted by the intervention agency holding the alcohol concerned in agreement with the Commission or mixed with other alcohol delivered to the intervention agency until a removal order is issued for that alcohol, in par ­ ticular for logistical reasons . Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 October 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 205, 3 . 8 . 1985, p. 5 . No L 271 /8 PEN Official Journal of the European Communities 24. 10 . 96 ANNEX I INDIVIDUAL INVITATION TO TENDER No 200/96 EC I. Place of storage, volume and characteristics of the alcohol offered for sale Member State Location Reference number of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol ITALY Bonollo SpA Torrita di Siena (SI) 1 200 35 Raw alcohol Bonollo SpA Anagni-Paduni (FR) 6 500 35 Raw alcohol Caviro Seri Faenza (RA) 5 000 35 Raw alcohol Caviro Seri Forti (FO) 1 600 35 Raw alcohol D'Auria SpA Ordona-Caldari (CH) 2 000 35 Raw alcohol Del Salento SpA Castel S. Giorgio (SA) 1 000 35 Raw alcohol Del Sud SpA Rutigliano 900 35 Raw alcohol Deta Srl Barberino Val D'Elsa (FI) 500 35 Raw alcohol Di Lorenzo G. Srl Pontevalleceppi (PG) 3 600 35 Raw alcohol Di Trani SpA-S. Giovanni Russo (SA) 900 35 Raw alcohol Di Trani SpA Foggia (FG) 600 35 Raw alcohol DI.CO.VI.SA Seri Grogastu (CA) 1 000 35 Raw alcohol D.C.A. SpA Fiducuano Ascoli-Piceno 550 35 Raw alcohol Enodistil SpA Alcamo-Scampati (PA) 2 700 35 Raw alcohol F.lli Balice Sne Valenzano (BA) 1 000 35 Raw alcohol F.lli Cipriani SpA Chizzola Di Ala (TN) 1 200 35 Raw alcohol Ge.Dis SpA Marsala-C. da Bartolotta 1 500 35 Raw alcohol Giacomo De Luca Sas-Novoli (LE) 1 500 35 Raw alcohol Inga Scrl-Serravalle Serivia (AL) 1 000 35 Raw alcohol Kronion Scrl-Fiduc . di Sciacca (PA) 1 500 35 Raw alcohol Mazzari SpA-S. Agata sul Santreno (RA) 2 000 35 Raw alcohol Neri Sri-Faenza (RA) 3 000 35 Raw alcohol SVA SpA-Ortona (CH)-S. Leonardo 1 000 35 Raw alcohol Tampieri SpA-Faenza (RA) 1 000 35 Raw alcohol Villapana SpA-Faenza (RA) 3 000 35 Raw alcohol Vinum SpA-Petrosino (TP) 600 35 Raw alcohol Vinum SpA-Marsala (TP) 600 35 Raw alcohol Bonollo SpA-Agnani-Paduni (FR) 1 200 36 Raw alcohol Del Sud SpA-Rutigliano (BA) 1 650 36 Raw alcohol Mazzari SpA-St . agata sul Santreno (RA) 2 650 36 Raw alcohol 24. 10 . 96 EN Official Journal of the European Communities No L 271 /9 Member State Location Reference number of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol Bonollo SpA-Anagni-Paduni (FR) 4 700 39 Raw alcohol Bonollo Umberto SpA-Mestrino (PD) 1 550 39 Raw alcohol Caviro scrl-Ordona (FG) 4 000 39 Raw alcohol Di Trani SpA-Palo del Colle (BA) 600 39 Raw alcohol Di Trani SpA-Foggia (FG) 600 39 Raw alcohol Dister. Coop. Scrl-Imola (BO) 1 400 39 Raw alcohol Enodistil SpA-Alcamo Scampati (PA) 2 400 39 Raw alcohol F. Ili Cipriani SpA-Chizzola di Ala (TN) 1 000 39 Raw alcohol GE.Dis SpA Marsala-C . da Bartolotta 1 500 39 Raw alcohol I.C.V. SpA-Mag. Fid.N.96 1 500 39 Raw alcohol Kronion Scrl-Fiduc. di Sciacca (PA) 800 39 Raw alcohol Mazzari SpA-S. Agata sul Santreno (RA) 3 000 39 Raw alcohol Neri Sri-Faenza (RA) 2 000 39 Raw alcohol Saig SpA-Giulianova 2 500 39 Raw alcohol Bertolino SpA-Partinico (PA) 20 000 35 neutral TOTAL 100 000 Any interested party may, on application to the intervention agency concerned and on payment of ECU 2,415 per litre or the equivalent thereof in Italian lire, obtain samples of the alcohol offered for sale . Such samples shall be taken by a representative of the intervention agency concerned. II . Destination and use of the alcohol The alcohol offered for sale must be used exclusively as motor fuel in the public transport sector in Sweden . Evidence relating to the destination and use of the alcohol is to be obtained by an international security company and transmitted to the intervention agency concerned . The costs thus incurred are to be borne by the successful tenderer. III . Submission of tenders 1 . Tenders should be submitted for a quantity of 100 000 hectolitres of alcohol , expressed in hectolitres of alcohol at 100 % vol . Any tender relating to a smaller quantity will not be considered. 2 . Tenders must:  be sent by registered mail to the European Commission , Rue de la Loi/Wetstraat 200, B-1049 Brus ­ sels , or  be submitted at the reception of the Loi 120 building of the European Commission , Rue de la Loi/ Wetstraat 130 , B-1049 Brussels , between 1 1 a.m . and 12 noon on the date mentioned in point 4. No L 271 /10 EN Official Journal of the European Communities 24 . 10 . 96 3 . Tenders must be enclosed in a sealed envelope marked Tender for individual sale No 200/96 EC (alcohol), DG VI-E-2, to be opened only at the meeting of the group', which itself must be enclosed in an envelope addressed to the Commission . 4 . Tenders must reach the Commission not later than 12 noon (Brussels time) on 12 . 11 . 1996 . 5 . Tenders must state the name and address of the tenderer and must: (a) include a reference to individual sale by tender No 200/96 EC; (b) specify the price tendered, expressed in ecus per hectolitre of alcohol at 100 % vol ; (c) include all the undertakings and statements referred to in Article 31 of Regulation (EEC) No 377/93 . 6 . Each tender must be accompanied by attestations of the lodging of a tendering security, issued by the following intervention agency:  AIMA, via Palestro 81 , 1-00185 Roma (tel .: 47 49 91 ; telex : 62 03 31 , 62 02 52, 61 30 03; fax : 445 39 40 , 495 39 40). This security must correspond to a sum of ECU 3,622 per hectolitre of alcohol at 100 % vol . 24. 10 . 96 EN Official Journal of the European Communities No L 271 / 11 ANNEX II The only telex and fax numbers in Brussels to be used are : DG VI/E/2 (for the attention of Mr Chiappone/Mr Van der Stappen)  telex: 22037 AGREC B, 22070 AGREC B (Greek characters),  fax : (32 2) 295 92 52. ANNEX III Communication of refusal or acceptance of lots under the individual invitation to tender for the export of vinous alcohol opened by Regulation (EC) No 2024/96  Name of the successful tenderer:  Date of award of contract:  Date of refusal or acceptance of the lot by the successful tenderer: Lot No Quantity in hectolitres Location of alcohol Reason for refusal or acceptance to take over